DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims and the specification filed on 08/17/2022 have been entered. Claims 1, 3-4, 6-8, 10-14, 16-17, and 21-30 remain pending in the application. The amendments overcome the rejection under 35 USC 112(b) set forth in the previous office action mailed on 04/29/2022.
Claim Objections
Claim 30 is objected to because of the following informalities:  In line 1, “wherein cutter” should be changed to “wherein the cutter”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 8, 10, 11, 13, 14, 21-24, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz (US 2007/0167736). 
Regarding claim 1, Dietz discloses a surgical device (1210, paragraphs [0150-0151]), comprising:
a shaft (1222, FIG 26, as shown in Capture 1 below) including a stripping tube adjacent a distal end of the shaft 1222 (as shown in Capture 1), wherein the stripping tube includes a window 1221 ([0151]) permitting a portion of a tendon to enter the stripping tube ([0151], window 1221 is an open end which is fully capable of permitting a portion of a tendon to enter the stripping tube), wherein the shaft 1222 includes a cutout proximal of the window (as shown in Capture 1) and configured such that that the portion of the tendon exits the shaft by extending through the cutout (Capture 1, the cutout is fully capable of allowing the tendon exits the shaft); and a cutter (1224 is interpreted as a cutter because it comprises bladed portion 1220 which is at least capable of cutting a tissue) moveable distally toward the distal end of the shaft to sever the tendon such that the portion of the tendon extending through the cutout is separated from a remainder of the tendon by pinching the portion of the tendon between a distal edge of the cutter 1220 and a proximal edge of the stripping tube 1202 (Fig. 26, [0151]-[0152], the cutter 1224 having a blade 1220 and the stripping tube having a proximal edge of the stripping tube 1202, Fig. 26. The structures of the blade and the proximal edge of the stripping tube allow the device to perform the functions of separating the tendon by pinching a portion of the tendon as claimed), wherein an outer diameter of the stripping tube is tapered such that the outer diameter of the stripping tube gradually reduces toward the distal end of the shaft and such that the outer diameter of the stripping tube at the distal end of the shaft is less than the outer diameter of the stripping tube at a point spaced-apart proximally from the distal end of the shaft (See Capture 2). 
Dietz et al. is silent regarding the surgical device being configured such that the cutter rotates relative to the stripping tube as the cutter moves axially relative to the stripping tube.
However, Dietz teaches in an alternative embodiment of FIGs 30-33 a similar cutter 1324 which is similar to the cutter 1224 except the cutter 1324 is rotatable around the stripping tube of the shaft 1322 while it’s being inserted inside the stripping tube (translated axially, paragraph [0153]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cutter of the Dietz with the rotatable cutter and to modify the shape of the shaft such that it comprises a circular shape to accommodate the rotation of the cutter as taught and suggested by the embodiment of FIGs 30-33, since the replacement would have yielded predictable results, namely, a manner of cutting a tissue using rotational motions. Therefore, the simple substitution of one known element for another producing a predictable result renders the claim obvious. KSA, 550 U.S. at, 1 82 USPQ2d at 1396. In the device as modified, the surgical device is configured such that the cutter rotates relative to the stripping tube as the cutter moves axially relative to the stripping tube (Because the cutter 1324 is rotatable around the stripping tube of the shaft 1322, paragraph [0153], and the cutter is at least capable of translating axially to some degree while rotating).


    PNG
    media_image1.png
    394
    689
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    580
    558
    media_image2.png
    Greyscale

Regarding claim 4, Dietz discloses the invention substantially as claimed, as set forth above for claim 1. Dietz further discloses wherein an inner diameter of the stripping tube intersects a central axis of the shaft (FIG 26) such that a core of the stripping tube is circular in cross section (In the device as modified above in claim 1, a bore of the stripping tube would be circular in cross section). 
Regarding claim 6, Dietz discloses the invention substantially as claimed, as set forth above for claim 1. Dietz further discloses wherein the cutter (1224) is disposed circumferentially (Fig. 26 shows 1224 has a circumferential shape and is disposed along a central axis of the shaft, and therefore is interpreted as being disposed circumferentially).
Regarding claim 8, Dietz discloses the invention substantially as claimed, as set forth above for claim 6. Dietz further discloses wherein the distal edge of the cutter (1220) is tapered (Fig. 26).
Regarding claim 10, Dietz discloses the invention substantially as claimed, as set forth above for claim 1. Dietz further discloses the distal edge (1220) of the cutter is tapered (See Fig. 26).
Dietz does not explicitly disclose wherein the proximal edge of the stripping tube is tapered and the distal edge of the cutter is tapered.
However, Dietz teaches in the alternative embodiment of FIG 38, a similar shaft and stripping tube wherein the stripping tube includes a proximal edge (1710) which is tapered (FIG 38, paragraph [0157].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximal edge of the stripping tube in Dietz to include the tapered edge as taught and suggested in the alternative embodiment, since the modification would have yielded predictable results, namely, a manner of assisting the cutter to cut a tissue by avoiding trauma to tissue during insertion and retraction (Paragraph [0157]). Therefore, the simple substitution of one known element for another producing a predictable result renders the claim obvious. KSA, 550 U.S. at, 1 82 USPQ2d at 1396.
Regarding claim 11, Dietz discloses the invention substantially as claimed, as set forth above for claim 10. Dietz further discloses the distal edge of the cutter includes at least one serration (Fig. 26 shows the tip of the cutter has a serration shape (pointy shape).
Regarding claim 13, Dietz discloses the invention substantially as claimed, as set forth above for claim 1. Dietz further discloses wherein the stripping tube (Capture 1) and cutter (1224) are disposed about a common axis (Fig. 26).
Regarding claim 14, Dietz discloses the invention substantially as claimed, as set forth above for claim 1. Dietz further discloses wherein the cutter is configured to rotate about the common axis as the cutter moves axially relative to the stripping tube (In the device as modified, as the cutter rotates, it rotates about the common axis due to the modification to a circular shape).
Regarding claim 21, Dietz discloses the invention substantially as claimed, as set forth above for claim 4. Dietz further discloses wherein the distal end of the shaft is coextensive with a distal edge of the stripping tube (See Capture 4), and the window 1221 is defined by the distal edge of the stripping tube (See Capture 4) (as showing in Fig. 26 or Capture 4, the distal end of the shaft is coextensive with a distal edge of the stripping tube).

    PNG
    media_image3.png
    405
    660
    media_image3.png
    Greyscale

Regarding claim 22, Dietz discloses the invention substantially as claimed, as set forth above for claim 1. Dietz further discloses wherein the proximal edge of the stripping tube is defined by a distal edge of the cutout (as shown in Capture 1, the proximal edge of the stripping tube is defined by the distal edge of the cutout).
Regarding claim 23, Dietz discloses the invention substantially as claimed, as set forth above for claim 1. Dietz further discloses the surgical device is configured such that the portion of the tendon enters the stripping tube in a direction substantially parallel to a central axis of the shaft, and the surgical device is configured such that the portion of the tendon exits the shaft by extending through the cutout in a direction non-parallel to the central axis of the shaft (Dietz’s device discloses all the structure of the surgical device in the instant application — See rejection of claim 1. As a result, the device of Dietz is fully capable to perform the same functions as claimed since this limitation is a recitation of intended use).
Regarding claim 24, Dietz discloses the invention substantially as claimed, as set forth above for claim 1. Dietz further discloses a distal edge of the stripping tube coextensive with a distal end of the shaft defines the window (as shown in Capture 4 above), and a superior surface of the shaft (1222) defines the cutout (as shown in Capture 1).
Regarding claim 26, Dietz discloses the invention substantially as claimed, as set forth above for claim 1. Dietz further discloses wherein an outer diameter of the cutter 1224 (outer diameter of the cutter 1224, Fig. 26) is substantially the same as an inner diameter of the stripping tube, and permits movement of the cutter within the stripping tube (the inner diameter of stripping tube) (as shown in Fig. 26, the cutter has substantially the same as the inner diameter of the stripping tube but still allows the cutter to be inserted inside the stripping tube).
Regarding claim 27, Dietz discloses the invention substantially as claimed, as set forth above for claim 1. Dietz further discloses the stripping tube exhibits a common inner diameter at the distal end of the shaft and at the point spaced-apart proximally from the distal end of the shaft (Capture 5).

    PNG
    media_image4.png
    334
    574
    media_image4.png
    Greyscale

Regarding claim 28, Dietz discloses the invention substantially as claimed, as set forth above for claim 1. Dietz further discloses wherein the distal end of the shaft is coextensive
with a distal-most edge of the stripping tube (Capture 6).

    PNG
    media_image5.png
    335
    589
    media_image5.png
    Greyscale

Regarding claim 29, Dietz discloses the invention substantially as claimed, as set forth above for claim 1.
Dietz is silent regarding any materials of the stripping tube and the cutter, specifically both elements being made of a metallic material.
However, Dietz discloses various metallic materials which are non-magnetic and therefore idea for use with MRI while still maintaining strength, stiffness, hardness and/or sharpness (Paragraph [0180-0186]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to select a metallic material for the stripping tube and the cutter, as suggested in paragraphs [0180-0186] of Dietz, for the purpose of selecting a material commonly known in the art for having the desired properties of strength, biocompatibility, and compatibility for use with MRI.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Douvas et al. (US 3,990,453).
Regarding claim 3, Dietz discloses the invention substantially as claimed, as set forth above for claim 1.
Dietz is silent wherein a distal edge of the stripping tube comprises a plurality of serrations.
However, Douvas teaches a similar device 122/124 (Fig. 9), in the same field of endeavor, which is a surgical device for cutting a tissue. The device 122/124, includes a shaft 124 which includes a stripping tube 122, wherein the shaft has a window (window formed around 134/132), and a cutout 128, and a cutter 140 which passes through the shaft. The stripping tube 122 having plurality of serrations 132 as an improvement to the cutting tip which is adapted to core fragment tissue to assist in the separation and removal thereof (Col. 1, lin. 25-28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stripping tube of the Dietz’s device to include the serrations of the stripping tube as taught and suggested by Douvas in order to improve the cutting tip of the stripping tube to core fragment tissue to assist in the separation and removal thereof.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Truckai et al. (US 2015/0105791).
Regarding claim 7, Dietz discloses the invention substantially as claimed, as set forth above for claim 6.
 Dietz is silent regarding the cutter includes a frustoconical recess defined by an inner diameter, and the inner diameter is tapered such that the inner diameter gradually reduces from the distal edge of the cutter moving proximally.
However, Truckai teaches a similar device having an outer sleeve 115 that includes a cutout 118 and a rotatable inner cutting sleeve 125 (Fig. 4) in order to enhance cutting or resection of tissue by the inner cutting sleeve as it is reciprocated ([0005]). Wherein the cutting sleeve 125 has a frustoconical recess 128 (Fig. 4) which is defined by an inner diameter, and the inner diameter is tapered and gradually reduces from the distal edge of the cutter moving proximally.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cutter of the Dietz’s device with the inner cutting sleeve as suggested and taught by Truckai, since the replacement would have yielded predictable results, namely, a manner of cutting a tissue using rotational motions. Therefore, the simple substitution of one known element for another producing a predictable result renders the claim obvious. KSA, 550 U.S. at, 182 USPQ2d at 1396.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dietz et al. further in view Oostman et al. (US 2015/0032129).
Regarding claim 12, Dietz discloses the invention substantially as claimed, as set forth above for claim 11.
Dietz is silent regarding the at least one serration is a single serration substantially symmetrical about a centerline of the surgical device when the shaft is viewed from a superior perspective, and wherein the single serration is the only serration of the cutter.
However, Oostman teaches a similar device having an outer tube 646 and movable and rotatable inner cutter 644 (Fig. 42A) wherein the inner cutter 644 includes a single serrated tooth (as shown below Fig. 42A, a single serration that is symmetrical about a centerline of the device) in order to sever the tissue [0110] and [0180]). The single serrated tooth of cutter 644 of Fig. 42A is similar to the single serrated tooth 132 in Fig. 7A-D, wherein the serrated tooth having a blunted distal end (formed by the edges 136) so that the cutter can easily being inserted into the tissue (forward-plunging) and cut the tissue (by rotation the tip, the sharp edges will perform the cutting motion) if it is desired ([0110)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cutter of the Dietz’s device with the inner cutter that has a rotatable single serrated tooth as suggested and taught by Ootsman in order to penetrate and cut a desired tissue.
Claims 16, 17, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Carrillo, Jr. et al. (US 2011/0224575).
Regarding claims 16 and 30, Dietz discloses the invention substantially as claimed, as set forth above for claim 1.
Dietz is silent regarding the surgical device including a pin and a helical slot configured to interact such that the cutter rotates relative to the stripping tube as the cutter moves axially relative to the stripping tube, wherein the cutter includes the helical slot and the shaft supports the pin.
However, Carrillo, Jr. teaches a similar cutting device (200, FIG 2) having an outer sleeve (206) and a movable inner needle/cutter (202) wherein the inner cutter shares the same common axis with the outer sleeve (FIG 2), the surgical device further comprising a helical slot (helical slot 218, paragraph [0018]) positioned on the cutter (FIG 2) for receiving a pin (pin 220, Fig. 2) supported by the shaft (FIG 2, the pin and helical slot interacting such that axial movement of the cutter results in rotation of the cutter ([0018], lin. 4-14, the needle/cutter 202 contains a helical slot 218, and the outer shaft 206 houses a pin 220; lin. 17-20, the needle 202 is rotated into and out of the outer shaft 206 via the engagement between the pin 220 and the helical slot 218, meaning that the needle rotates axially into and out of the outer shaft). The advancement of Carrillo, Jr’s device is its rotating mechanism between the outer sleeve and the inner needle/cutter so that the inner cutter/needle 202 be easily translate within the outer sleeve without rotations selectively to reduce trauma during the medical procedure if it is desired ([0019)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the rotation mechanism of the Dietz with the movable inner cutter having a helical slot that receives a pin of the shaft as taught by Carrillo, Jr., so that the inner cutter could be selectively rotate or translate axially within the stripping to reduce trauma to the tissue during the medical procedure to remove and harvest veins. The modification would achieve the predictable result of providing a mechanism to simultaneously rotate and translate the cutter relative to the stripping tube to aid in severing tissue.
Regarding claim 17, Dietz discloses the invention substantially as claimed, as set forth above for claim 1.
Dietz is silent about a handle and a trigger adjacent to the handle, the trigger coupled to the cutter such that activation of the trigger causes the cutter or the stripping tube to move distally relative to the stripping tube or cutter, respectively; and a lock assembly configured to selectively prevent activation of the trigger.
However, Carrillo, Jr. further teaches a similar cutting device (200, FIG 2) having an outer sleeve (206) and a movable inner needle/cutter (202) wherein the inner cutter shares the same common axis with the outer sleeve (FIG 2), wherein the device further includes a handle (handle 330 -Fig. 3) and a trigger (actuator 318) adjacent to the handle, the trigger coupled to the cutter such that activation of the trigger causes the cutter or the stripping tube to move distally relative to the stripping tube or cutter ([0020], lin. 4-6, actuator 318 applies an axially directed force proximally and distally to the inner cutter 202), respectively; and a lock assembly configured to selectively prevent activation of the trigger ([0020], lin. 13-14, the actuator 318 could include any known locking mechanism to maintain the actuator in a desire position, meaning it could perform a selectively prevent activation of the actuator).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dietz to include a handle, a trigger, and a locking mechanism as taught by Carrillo, Jr., so that the handle and trigger could provide a force to the outer shaft and inner cutter between the engaged and disengaged positions and maintain a desired position of the trigger during the medical procedure to remove and harvest veins.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Murakami et al. (US 2010/0069944).
Regarding claim 25, Dietz discloses the invention substantially as claimed, as set forth above for claim 1. Dietz further discloses wherein the outer diameter of the stripping tube is tapered (as shown in Capture 2), but Dietz does not explicitly disclose the outer diameter of the stripping tube has a distal edge of the stripping tube which is a sharp edge.
However, Murakami discloses a similar device wherein the stripping tube has a distal edge 511 (Fig. 9) which is tapered and sharp in order to cut a tendon ([0114]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal edge of the stripping tube of the Dietz’s device to have the sharpened distal edge as taught and suggested by Murakami in order to cut a tissue.
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 08/17/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 in view of Dietz. The amendments to claim 1 contain similar claim language to that of previously presented claim 14. On pages 10-11, applicant argues the rejection of claim 14, stating that the modification in view of the alternative embodiment of Dietz fails to disclose “wherein the surgical device is configured such that the cutter rotates relative to the stripping tube as the cutter moves axially relative to the stripping tube”, and that modifying the device to be capable of doing so would improperly render Dietz unsatisfactory for its intended purpose. Examiner respectfully disagrees because slight axial translation of the obturator 1324 would not render the device unsatisfactory. One would still be able to locate the notch even if the obturator were slightly translate, and there is no evidence to support that slight translation would prevent the notch from closing. Examiner additionally notes that the limitation in question is functional language reciting an intended use of the device. The prior art device need not disclose being used in the claimed manner but rather but be at least configured to be used in such a way. In order to meet the limitation of the claim, the cutter need only be capable of slight rotation and slight translation simultaneously. There is no disclosure in Dietz that would suggest this movement is not possible. Therefore, applicant’s argument is not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LABRANCHE/               Primary Examiner, Art Unit 3771